The opinion of the court was delivered, by
Strong, J.
— The report of the case of Kelsey v. Murphy, 6 Casey 340, contains no statement of the facts, except so far as they are embraced in the opinion delivered by Mr. Justice Thompson. A knowledge of the facts, however, is essential to a correct understanding of what was decided. The verdict in that case was obtained on the 16th day of December 1851, and was followed by motions for a new trial and for arrest of judgment. On the 29th of November 1852, these motions were overruled, and judgment was entered generally on the verdict. It was not entered ununo pro tune" nor specially for the verdict and interest. The case was then removed to this court and the judgment was affirmed. After the record had been remitted (and, I believe, after the amount of the verdict had been collected), a rule was obtained in the court below to show cause why execution should not issue on the judgment to collect interest from the date of the verdict to the date of judgment, and also interest on the principal and interest from the date of the affirmance. This rule the Common Pleas made absolute, and their action was held by this court to have been erroneous. The question decided here was whether the judgment entered as it was generally, on the 29th of November 1852, carried interest from the date of the verdict. If it did not, then the action of the Common Pleas, after the return of the record from this court, was the entry of a new judgment, an act then beyond its power. This led the learned judge who delivered the opinion to inquire whether it was the verdict or the judgment which gave title to interest. In holding, as he did, that it was the latter, he decided no more than that a judgment entered generally operated from the day of its entry, so as to carry interest only from that time. He denied that interest was a necessary incident of a verdict. The *467case called for nothing more, and nothing more ought to he considered as having been decided by it. That was a very different question from the one involved in the present case. We have now not a matter of construction, an inquiry what the judgment given by the District Court means, but it is a question of power. The judgment was specially rendered for the amount of the verdict with interest from its return. And I do not understand ICelsey v. Murphy as denying that the court has power to enter such a judgment. On the contrary, it asserts the authority of a court to impose terms when granting a rule to show cause why a new trial should not be allowed, and it also asserts the power of this court to enter judgment or to direct it to be so entered as to carry interest antecedent to the time when the judgment may be signed. Properly understood, it is not in conflict with what was done in the court below. We cannot doubt that the District Court had power to give the judgment which was given in this case. It was, in substance, an exercise of the ordinary and well recognised power of entering a judgment “nunc pro tunc.” And if they had the power we must presume, in the absence of reasons to the contrary, that it was rightly exerted.
The judgment is affirmed.